Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant’s requirement for reconsideration filed on December 09, 2021 was received.  
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on October 20, 2021. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Moeller et al. (US 6110554A) on claims 1 and 6-10 maintained. The rejection is repeated below for convenience.
Regarding claim 1, Moeller teaches a method of producing business forms or labels to allow the liner to be detachably coupled to a top layer of the liner assembly with a permanent adhesive (Col. 3, lines 14-32, Col. 3. line 66 to Col. 4, line 14, Figs. 1 -2),   the method comprises: applying a coating of silicone to a paper at a side of the paper and is uncoated (Col. 3, lines 14-32, Col. 3. line 66 to Col. 4, line 14, Figs. 1-2); and curing the silicone (Col. 4, line 15). 
Regarding claim 6, Moeller teaches wherein the paper is a bond paper (abstract, Col. 2, lines 7-21).

Regarding claim 8, Moeller teaches wherein the liner is constructed of a paper having a paper density between about 65-99 gsm (Col. 2, lines 60-67).
Regarding claim 9, Moeller teaches wherein the liner is a single layer liner as shown in Fig. 1 (Col. 2, lines 7-11, Fig. 1).
Regarding claim 10, Moeller teaches wherein the liner is perforated at regions which demarcate labels of the label assembly (Col. 4, lines 63-67, Col. 5, lines 1-9, Fig. 2).
Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Moeller et al. (US 6110554A) as applied to claims 1 and 6-10, on claims 2-5 are maintained. The rejection is repeated below for convenience. (Chen et al. (WO 98/36029) was a typo as disclosed in the Applicant’s remark).
Regarding claim 2, Moeller teaches the silicone release material preferably comprises a polymer blend having a coating weight of between about 0.8-2.3 gsm, wherein the silicone polymer blend may comprise 30-99% base silicone polymer, wherein the silicone coat weight is: 30%x0.8 gsm~2.3x99%gsm=0.24~2.277gsm (Pound per ream (LB./R) = GSM X 0.6144, 0.24-2.277 gsm=0.24x0.6144-2.277x0.6144lb/ream=0.147-1.399lb/ream) (Col. 4, lines 15-27, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Moeller does not explicitly teaches the whole range of the silicone coat weight is 0.5 lb/ream or less, but teaches the silicone release material preferably comprises a polymer blend having a coating weight of between about 0.8-2.3 gsm, wherein the silicone polymer blend may comprise 30-99% base silicone polymer, wherein the silicone coat weight is: 30%x0.8 gsm~2.3x99%gsm=0.24~2.277gsm (Pound per ream (LB./R) = GSM X 0.6144, 0.24-2.277 gsm=0.24x0.6144-2.277x0.6144lb/ream=0.147-1.399lb/ream) (Col. 4, lines 15-27) as discussed above.   It would have been a prima facie obvious to have selected the overlapping portion of the range in between 0.147-0.5 lb/ream, because the claimed range 0.5 lb/ream or less overlap or lie inside ranges disclosed by the prior art 0.147-1.399lb/ream, a prima facie case of obviousness exists and expect the same success when applying the same amount of silicon coat.  
Regarding claim 3, Moeller teaches the silicone release material preferably comprises a polymer blend having a coating weight of between about 0.8-2.3 gsm, wherein the silicone polymer blend may comprise 30-99% base silicone polymer, wherein the silicone coat weight is: 30%x0.8 gsm~2.3x99%gsm=0.24~2.277gsm (Pound per ream (LB./R) = GSM X 0.6144, 0.24-2.277 gsm=0.24x0.6144-2.277x0.6144lb/ream=0.147-1.399lb/ream) (Col. 4, lines 15-27, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Moeller does not explicitly teaches the whole range of the silicone coat weight is 0.3 prima facie obvious to have selected the overlapping portion of the range in between 0.147-0.3 lb/ream, because the claimed range 0.3 lb/ream or less overlap or lie inside ranges disclosed by the prior art 0.147-1.399lb/ream, a prima facie case of obviousness exists and expect the same success when applying the same amount of silicon coat.  
Regarding claim 4, Moeller teaches the silicone release material preferably comprises a polymer blend having a coating weight of between about 0.8-2.3 gsm, wherein the silicone polymer blend may comprise 30-99% base silicone polymer, wherein the silicone coat weight is: 30%x0.8 gsm~2.3x99%gsm=0.24~2.277gsm (Pound per ream (LB./R) = GSM X 0.6144, 0.24-2.277 gsm=0.24x0.6144-2.277x0.6144lb/ream=0.147-1.399lb/ream) (Col. 4, lines 15-27, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Moeller does not explicitly teaches the whole range of the silicone coat weight is 0.15 lb/ream or less, but teaches the silicone release material preferably comprises a polymer blend having a coating weight of between about 0.8-2.3 gsm, wherein the prima facie obvious to have selected the overlapping portion of the range in between 0.147-0.15 lb/ream, because the claimed range 0.15 lb/ream or less overlap or lie inside ranges disclosed by the prior art 0.147-1.399lb/ream, a prima facie case of obviousness exists and expect the same success when applying the same amount of silicon coat.  
Regarding claim 5, Moeller teaches the silicone release material preferably comprises a polymer blend having a coating weight of between about 0.8-2.3 gsm, wherein the silicone polymer blend may comprise 30-99% base silicone polymer, wherein the silicone coat weight is: 30%x0.8 gsm~2.3x99%gsm=0.24~2.277gsm (Pound per ream (LB./R) = GSM X 0.6144, 0.24-2.277 gsm=0.24x0.6144-2.277x0.6144lb/ream=0.147-1.399lb/ream) (Col. 4, lines 15-27, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Moeller does not explicitly teaches the whole range of the silicone coat weight is 0.22lb/ream or less, but teaches the silicone release material preferably comprises a polymer blend having a coating weight of between about 0.8-2.3 gsm, wherein the silicone polymer blend may comprise 30-99% base silicone polymer, wherein the silicone coat weight is: 30%x0.8 gsm~2.3x99%gsm=0.24~2.277gsm (Pound per ream prima facie obvious to have selected the overlapping portion of the range in between 0.147-0.22 lb/ream, because the claimed range 0.22 lb/ream or less overlap or lie inside ranges disclosed by the prior art 0.147-1.399lb/ream, a prima facie case of obviousness exists and expect the same success when applying the same amount of silicon coat.  

Response to Arguments
Applicant's arguments filed on December 09, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are 
Moeller et al. does not teach or suggest “applying a coat of silicone to a paper at a side of the paper that does not have a machine finish or gloss finish and is otherwise uncoated”, because Moeller teaches the substrate is a carbonizing bond paper;
Moeller does not even mention the terms “recycle” or “recyclable”.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees. As an initial matter, carbonizing bond paper is just a preferred embodiment, Moeller et al. teaches applying a silicone coating to a paper (abstract), Moeller et al. does not teach wherein the paper have a machine finish or gloss finish.  Secondary, Moeller et al. defines carbonizing bond paper is the paper that is a carrier for carbon in the 

In response to Applicant’s arguments, the examiner respectfully disagrees.  The recited independent claims do not require the terms “recycle” or “recyclable”, in the other words, “recycle” or “recyclable” in not claimed.  Therefore examiner believes Applicant is arguing some elements that are not in the scope of the recited independent claims.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717